Name: Council Regulation (EU) No 1351/2014 of 18 December 2014 amending Regulation (EU) No 692/2014 concerning restrictive measures in response to the illegal annexation of Crimea and Sevastopol
 Type: Regulation
 Subject Matter: international affairs;  Europe;  international trade;  international security
 Date Published: nan

 19.12.2014 EN Official Journal of the European Union L 365/46 COUNCIL REGULATION (EU) No 1351/2014 of 18 December 2014 amending Regulation (EU) No 692/2014 concerning restrictive measures in response to the illegal annexation of Crimea and Sevastopol THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2014/386/CFSP of 23 June 2014 concerning restrictive measures in response to the illegal annexation of Crimea and Sevastopol (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EU) No 692/2014 (2) gives effect to certain measures provided for in Decision 2014/386/CFSP in particular restrictions on goods originating in Crimea or Sevastopol and on the provision of financing or financial assistance related to the import of such goods, as well as restrictions in trade and investment concerning infrastructure projects in the transport, telecommunications and energy sector and concerning the exploitation of oil, gas and minerals. (2) In line with United Nations General Assembly Resolution 68/262 of 27 March 2014, Crimea and Sevastopol continue to be considered as part of Ukraine. The Foreign Affairs Council of 17 and 18 November 2014 reiterated that the EU condemns and will not recognise the illegal annexation of Crimea and Sevastopol. (3) On 18 December 2014, the Council adopted Decision 2014/933/CFSP (3) which amends Decision 2014/386/CFSP to provide for a ban on all foreign investments in Crimea or Sevastopol. That Decision also provides for a prohibition on services directly related to the investment ban, as well as services related to tourism activities, including in the maritime sector, and in the sectors of transport, telecommunications, energy and exploitation of oil, gas and minerals in Crimea or Sevastopol. The former export prohibition on goods and technology in the sectors of transport, telecommunications, energy and exploitation of oil, gas and minerals, is broadened. (4) In order to minimise the effect of such restrictive measures on economic operators and on the civilian population in Crimea or Sevastopol, exceptions and transitional periods should be provided. (5) For the purpose of this Regulation, the place of use of goods and technology should be determined on the basis of an assessment of objective elements, including, but not limited to, the destination of the shipment, the postal codes of delivery, any indication on the place of consumption and documented indication by the importer. The notion of place of use should apply to goods or technology that are used continuously in Crimea or Sevastopol. (6) The prohibitions and restrictions in this Regulation cannot be construed as prohibiting or restricting the transit through the territory of Crimea or Sevastopol performed by natural or legal persons of the Union or entities of the Union. (7) The prohibitions and restrictions in this Regulation do not apply to the conduct of legitimate business with entities outside Crimea or Sevastopol that operate within Crimea or Sevastopol where there are no reasonable grounds to determine that the related goods or services are for use in Crimea or Sevastopol or where the related investments are not destined to enterprises or any subsidiary or affiliate under their control in Crimea or Sevastopol. (8) The prohibition on providing services directly related to tourism activities, including cruise services, cannot be construed as covering services provided for the purposes of maritime safety, security and emergency, such as maintenance, repair, electronic identification and communication systems, or insurance. (9) Those measures fall within the scope of the Treaty and, therefore, particularly with a view to ensuring its uniform application in all Member States, regulatory action at the level of the Union is necessary, following the adoption of Decision 2014/933/CFSP. Regulation (EU) No 692/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 692/2014 is amended as follows: (1) In Article 1, the following points are added: (h) entity in Crimea or Sevastopol  means any entity having its registered office, central administration or principal place of business in Crimea or Sevastopol, its subsidiaries or affiliates under its control in Crimea or Sevastopol, as well as branches and other entities operating in Crimea or Sevastopol; (i) investment services  means the following services and activities: (i) reception and transmission of orders in relation to one or more financial instruments, (ii) execution of orders on behalf of clients, (iii) dealing on own account, (iv) portfolio management, (v) investment advice, (vi) underwriting of financial instruments and/or placing of financial instruments on a firm commitment basis, (vii) placing of financial instruments without a firm commitment basis, (viii) any service in relation to the admission to trading on a regulated market or trading on a multilateral trading facility; (j) Union shipowner  has the same meaning as a Community shipowner  as defined in Article 2(2)(a) and (b) of Council Regulation (EC) No 3577/92. (4) (4) Council Regulation (EEC) No 3577/92 of 7 December 1992 applying the principle of freedom to provide services to maritime transport within Member States (maritime cabotage) (OJ L 364, 12.12.1992, p. 7).". (2) Articles 2a, 2b, 2c and 2d are replaced by the following: Article 2a 1. It shall be prohibited to: (a) acquire any new or extend any existing participation in ownership of real estate located in Crimea or Sevastopol; (b) acquire any new or extend any existing participation in ownership or control of an entity in Crimea or Sevastopol, including the acquisition in full of such entity or the acquisition of shares, and other securities of a participating nature of such entity; (c) grant or be part of any arrangement to grant any loan or credit or otherwise provide financing, including equity capital, to an entity in Crimea or Sevastopol, or for the documented purpose of financing such entity; (d) create any joint venture in Crimea or Sevastopol or with an entity in Crimea or Sevastopol; (e) provide investment services directly related to the activities referred to in points (a) to (d). 2. The prohibitions and restrictions in this Article do not apply to the conduct of legitimate business with entities outside Crimea or Sevastopol where the related investments are not destined to entities in Crimea or Sevastopol. 3. The prohibitions in paragraph 1 shall be without prejudice to the execution of an obligation arising from a contract concluded before 20 December 2014, or ancillary contracts necessary for the execution of such a contract, provided that the competent authority has been informed at least five working days in advance. Article 2b 1. It shall be prohibited to sell, supply, transfer, or export goods and technology as listed in Annex II: (a) to any natural or legal person, entity or body in Crimea or Sevastopol, or (b) for use in Crimea or Sevastopol. Annex II shall include certain goods and technologies suited for use in the following key sectors: (i) transport; (ii) telecommunications; (iii) energy; (iv) the prospection, exploration and production of oil, gas and mineral resources. 2. It shall be prohibited to: (a) provide, directly or indirectly, technical assistance or brokering services related to the goods and technology as listed in Annex II, or related to the provision, manufacture, maintenance and use of such items to any natural or legal person, entity or body in Crimea or Sevastopol or for use in Crimea or Sevastopol; (b) provide, directly or indirectly, financing or financial assistance related to the goods and technology as listed in Annex II to any natural or legal person, entity or body in Crimea or Sevastopol or for use in Crimea or Sevastopol. 3. The prohibitions under paragraphs 1 and 2, when related to point (b) of paragraph 1 do not apply where there are no reasonable grounds to determine that the goods and technology or the services under paragraph 2 are to be used in Crimea or Sevastopol. 4. The prohibitions in paragraphs 1 and 2 shall be without prejudice to the execution until 21 March 2015 of an obligation arising from a contract concluded before 20 December 2014, or by ancillary contracts necessary for the execution of such contracts, provided that the competent authority has been informed at least five working days in advance. Article 2c 1. It shall be prohibited to provide technical assistance, or brokering, construction or engineering services directly relating to infrastructure in Crimea or Sevastopol in the sectors referred to in Article 2b(1) as defined on the basis of Annex II, independently of the origin of the goods and technology. 2. The prohibition in paragraph 1 shall be without prejudice to the execution until 21 March 2015 of an obligation arising from a contract concluded before 20 December 2014, or by ancillary contracts necessary for the execution of such a contract. 3. It shall be prohibited to participate, knowingly or intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in paragraphs 1 and 2. Article 2d 1. It shall be prohibited to provide services directly related to tourism activities in Crimea or Sevastopol. 2. In particular, it shall be prohibited for any ship providing cruise services, to enter into or call at any port situated in the Crimean Peninsula listed in Annex III. This prohibition applies to ships flying the flag of a Member State or any ship owned and under the operational control of a Union shipowner or any ship over which a Union operator assumed overall responsibility as regards its operation. 3. The prohibitions in paragraphs 1 and 2 shall not apply when a ship enters or calls at one of the ports listed in Annex III for reasons of maritime safety in cases of emergency. The competent authority shall be informed of the relevant entry into or calling at the port within five working days. 4. The prohibitions in paragraphs 1 and 2 shall be without prejudice to the execution of an obligation arising from a contract or an ancillary contract concluded before 20 December 2014, or ancillary contracts necessary for the execution of such contracts, provided that the competent authority has been informed at least five working days in advance. Article 2e 1. The competent authorities may grant, under such terms and conditions as they deem appropriate, an authorisation in relation to the activities referred to in Article 2a(1) and Article 2b(2), and to the goods and technology referred to in Article 2b(1) provided that they are: (a) necessary for official purposes of consular missions or international organisations enjoying immunities in accordance with international law located in Crimea or Sevastopol; (b) related to projects exclusively in support of hospitals, or other public health institutions providing medical services or civilian education establishments located in Crimea or Sevastopol; or (c) appliances or equipment for medical use. 2. The competent authorities may also grant, under such terms and conditions as they deem appropriate, an authorisation in relation to the activities referred to in Article 2a(1), provided that the transaction is for the purpose of the maintenance in order to ensure safety of existing infrastructure. 3. The competent authorities may also grant, under such terms and conditions as they deem appropriate, an authorisation in relation to the activities referred to in Article 2a(1) and in Article 2b(2), and to the goods and technology referred to in Article 2b(1) and to the services referred to in Article 2c, where the sale, supply, transfer or export of the items or the carrying out of those activities is necessary for the urgent prevention or mitigation of an event likely to have a serious and significant impact on human health and safety, including the safety of existing infrastructure, or the environment. In duly justified cases of emergency, the sale, supply, transfer or export may proceed without prior authorisation, provided that the exporter notifies the competent authority within five working days after the sale, supply, transfer or export has taken place, providing detail about the relevant justification for the sale, supply, transfer or export without prior authorisation. The Commission and the Members States shall inform each other of the measures taken under this paragraph and share any other relevant information at their disposal. (3) Article 4 is replaced by the following: Article 4 It shall be prohibited to participate, knowingly and intentionally, including indirectly, in activities the object or effect of which is to circumvent the prohibitions laid down in this Regulation. (4) Annexes II and III are deleted. (5) Annexes I and II to this Regulation are added as Annex II and Annex III, respectively. Article 2 This Regulation shall enter into force on the day following the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2014. For the Council The President S. GOZI (1) OJ L 183, 24.6.2014, p. 70. (2) Council Regulation (EU) No 692/2014 of 23 June 2014 concerning restrictive measures in response to the illegal annexation of Crimea and Sevastopol (OJ L 183, 24.6.2014, p. 9). (3) Council Decision 2014/933/CFSP of 18 December 2014 amending Decision 2014/386/CFSP concerning restrictive measures in response to the illegal annexation of Crimea and Sevastopol (see page 152 of this Official Journal). ANNEX I ANNEX II List of goods and technology referred to in Article 2b Chapter/CN code Product description Chapter 25 SALT; SULPHUR; EARTHS AND STONE; PLASTERING MATERIALS, LIME AND CEMENT Chapter 26 ORES, SLAG AND ASH Chapter 27 MINERAL FUELS, MINERAL OILS AND PRODUCTS OF THEIR DISTILLATION; BITUMINOUS SUBSTANCES; MINERAL WAXES Chapter 28 INORGANIC CHEMICALS; ORGANIC OR INORGANIC COMPOUNDS OF PRECIOUS METALS, OF RARE-EARTH METALS,OF RADIOACTIVE ELEMENTS OR OF ISOTOPES Chapter 29 ORGANIC CHEMICALS 3824 Prepared binders for foundry moulds or cores; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included 3826 00 Biodiesel and mixtures thereof, not containing or containing less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals Chapter 72 Iron and steel Chapter 73 Articles of iron or steel Chapter 74 Copper and articles thereof Chapter 75 Nickel and articles thereof Chapter 76 Aluminium and articles thereof Chapter 78 Lead and articles thereof Chapter 79 Zinc and articles thereof Chapter 80 Tin and articles thereof Chapter 81 Other base metals; cermets; articles thereof 8207 13 00 ROCK-DRILLING OR EARTH-BORING TOOLS, INTERCHANGEABLE, WITH WORKING PARTS OF SINTERED METAL CARBIDES OR CERMETS 8207 19 10 ROCK-DRILLING OR EARTH-BORING TOOLS, INTERCHANGEABLE, WITH WORKING PARTS OF DIAMOND OR AGGLOMERATED DIAMOND 8401 Nuclear reactors; fuel elements (cartridges), non-irradiated, for nuclear reactors; machinery and apparatus for isotopic separation: 8402 Steam or other vapour generating boilers (other than central heating hot water boilers capable also of producing low pressure steam); superheated water boilers: 8403 Central heating boilers other than those of heading 8402 8404 Auxiliary plant for use with boilers of heading 8402 or 8403 (for example, economisers, superheaters, soot removers, gas recoverers); condensers for steam or other vapour power units 8405 Producer gas or water gas generators, with or without their purifiers; acetylene gas generators and similar water process gas generators, with or without their purifiers 8406 Steam turbines and other vapour turbines: 8407 Spark-ignition reciprocating or rotary internal combustion piston engines 8408 Compression-ignition internal combustion piston engines (diesel or semidiesel engines): 8409 Parts suitable for use solely or principally with the engines of heading 8407 or 8408 8410 Hydraulic turbines, water wheels, and regulators therefor 8411 Turbojets, turbopropellers and other gas turbines 8412 Other engines and motors 8413 Pumps for liquids, whether or not fitted with a measuring device; liquid elevators: 8414 Air or vacuum pumps, air or other gas compressors and fans; ventilating or recycling hoods incorporating a fan, whether or not fitted with filters 8415 Air-conditioning machines, comprising a motor-driven fan and elements for changing the temperature and humidity, including those machines in which the humidity cannot be separately regulated 8416 Furnace burners for liquid fuel, for pulverised solid fuel or for gas; mechanical stokers, including their mechanical grates, mechanical ash dischargers and similar appliances 8417 Industrial or laboratory furnaces and ovens, including incinerators, nonelectric 8418 Refrigerators, freezers and other refrigerating or freezing equipment, electric or other; heat pumps other than air-conditioning machines of heading 8415 8420 Calendering or other rolling machines, other than for metals or glass, and cylinders therefor 8421 Centrifuges, including centrifugal dryers; filtering or purifying machinery and apparatus, for liquids or gases 8422 Dishwashing machines; machinery for cleaning or drying bottles or other containers; machinery for filling, closing, sealing or labelling bottles, cans, boxes, bags or other containers; machinery for capsuling bottles, jars, tubes and similar containers; other packing or wrapping machinery (including heat-shrink wrapping machinery); machinery for aerating beverages 8423 Weighing machinery (excluding balances of a sensitivity of 5 cg or better), including weight-operated counting or checking machines; weighing machine weights of all kinds 8424 Mechanical appliances (whether or not hand-operated) for projecting, dispersing or spraying liquids or powders; fire extinguishers, whether or not charged; spray guns and similar appliances; steam or sandblasting machines and similar jet projecting machines 8425 Pulley tackle and hoists other than skip hoists; winches and capstans; jacks 8426 Ships' derricks; cranes, including cable cranes; mobile lifting frames, straddle carriers and works trucks fitted with a crane 8427 Fork-lift trucks; other works trucks fitted with lifting or handling equipment 8428 Other lifting, handling, loading or unloading machinery (for example, lifts, escalators, conveyors, teleferics 8429 Self-propelled bulldozers, angledozers, graders, levellers, scrapers, mechanical shovels, excavators, shovel loaders, tamping machines and roadrollers 8430 Other moving, grading, levelling, scraping, excavating, tamping, compacting, extracting or boring machinery, for earth, minerals or ores; piledrivers and pile extractors; snowploughs and snowblowers 8431 Parts suitable for use solely or principally with the machinery of headings 8425 to 8430 8432 Agricultural, horticultural or forestry machinery for soil preparation or cultivation; lawn or sports-ground rollers 8435 Presses, crushers and similar machinery used in the manufacture of wine, cider, fruit juices or similar beverages 8436 Other agricultural, horticultural, forestry, poultry-keeping or bee-keeping machinery, including germination plant fitted with mechanical or thermal equipment; poultry incubators and brooders 8437 Machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables; machinery used in the milling industry or for the working of cereals or dried leguminous vegetables, other than farm-type machinery 8439 Machinery for making pulp of fibrous cellulosic material or for making or finishing paper or paperboard 8440 Bookbinding machinery, including book-sewing machines 8441 Other machinery for making up paper pulp, paper or paperboard, including cutting machines of all kinds 8442 Machinery, apparatus and equipment (other than the machine tools of headings 8456 to 8465) for preparing or making plates, cylinders or other printing components; plates, cylinders and other printing components; plates, cylinders and lithographic stones, prepared for printing purposes (for example, planed, grained or polished) 8443 Printing machinery used for printing by means of plates, cylinders and other printing components of heading 8442; other printers, copying machines and facsimile machines, whether or not combined; parts and accessories thereof 8444 00 Machines for extruding, drawing, texturing or cutting man-made textile materials: 8445 Machines for preparing textile fibres; spinning, doubling or twisting machines and other machinery for producing textile yarns; textile reeling or winding (including weft-winding) machines and machines for preparing textile yarns for use on the machines of heading 8446 or 8447 8447 Knitting machines, stitch-bonding machines and machines for making gimped yarn, tulle, lace, embroidery, trimmings, braid or net and machines for tufting 8448 Auxiliary machinery for use with machines of heading 8444, 8445, 8446 or 8447 (for example, dobbies, jacquards, automatic stop motions, shuttle changing mechanisms); parts and accessories suitable for use solely or principally with the machines of this heading or of heading 8444, 8445, 8446 or 8447 (for example, spindles and spindle flyers, card clothing, combs, extruding nipples, shuttles, healds and heald-frames, hosiery needles) 8449 00 00 Machinery for the manufacture or finishing of felt or nonwovens in the piece or in shapes, including machinery for making felt hats; blocks for making hats 8450 Household or laundry-type washing machines, including machines which both wash and dry: 8452 Sewing machines, other than book-sewing machines of heading 8440; furniture, bases and covers specially designed for sewing machines; sewing machine needles 8453 Machinery for preparing, tanning or working hides, skins or leather or for making or repairing footwear or other articles of hides, skins or leather, other than sewing machines 8454 Converters, ladles, ingot moulds and casting machines, of a kind used in metallurgy or in metal foundries 8455 Metal-rolling mills and rolls therefor 8456 Machine tools for working any material by removal of material, by laser or other light or photon beam, ultrasonic, electrodischarge, electrochemical, electron beam, ionic-beam or plasma arc processes; water-jet cutting machines 8457 Machining centres, unit construction machines (single station) and multi- station transfer machines, for working metal 8458 Lathes (including turning centres) for removing metal 8459 Machine tools (including way-type unit head machines) for drilling, boring, milling, threading or tapping by removing metal, other than lathes (including turning centres) of heading 8458 8460 Machine tools for deburring, sharpening, grinding, honing, lapping, polishing or otherwise finishing metal or cermets by means of grinding stones, abrasives or polishing products, other than gear cutting, gear grinding or gear finishing machines of heading 8461 8461 Machine tools for planing, shaping, slotting, broaching, gear cutting, gear grinding or gear finishing, sawing, cutting-off and other machine tools working by removing metal or cermets, not elsewhere specified or included 8462 Machine tools (including presses) for working metal by forging, hammering or die-stamping; machine tools (including presses) for working metal by bending, folding, straightening, flattening, shearing, punching or notching; presses for working metal or metal carbides, not specified above 8463 Other machine tools for working metal or cermets, without removing material 8464 Machine tools for working stone, ceramics, concrete, asbestos-cement or like mineral materials or for cold working glass 8465 Machine tools (including machines for nailing, stapling, glueing or otherwise assembling) for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8466 Parts and accessories suitable for use solely or principally with the machines of headings 8456 to 8465, including work or tool holders, self- opening dieheads, dividing heads and other special attachments for machine tools; tool holders for any type of tool for working in the hand 8467 Tools for working in the hand, pneumatic, hydraulic or with self- contained electric or non-electric motor 8468 Machinery and apparatus for soldering, brazing or welding, whether or not capable of cutting, other than those of heading 8515; gas-operated surface tempering machines and appliances 8469 00 Typewriters other than printers of heading 8443; word-processing machines 8470 Calculating machines and pocket-size data-recording, reproducing and displaying machines with calculating functions; accounting machines, postage-franking machines, ticket-issuing machines and similar machines, incorporating a calculating device; cash registers 8471 Automatic data-processing machines and units thereof; magnetic or optical readers, machines for transcribing data onto data media in coded form and machines for processing such data, not elsewhere specified or included 8472 Other office machines (for example, hectograph or stencil duplicating machines, addressing machines, automatic banknote dispensers, coinsorting machines, coin-counting or -wrapping machines, pencil-sharpening machines, perforating or stapling machines) 8473 Parts and accessories (other than covers, carrying cases and the like) suitable for use solely or principally with machines of headings 8469 to 8472 8474 Machinery for sorting, screening, separating, washing, crushing, grinding, mixing or kneading earth, stone, ores or other mineral substances, in solid (including powder or paste) form; machinery for agglomerating, shaping or moulding solid mineral fuels, ceramic paste, unhardened cements, plastering materials or other mineral products in powder or paste form; machines for forming foundry moulds of sand 8475 Machines for assembling electric or electronic lamps, tubes or valves or flashbulbs, in glass envelopes; machines for manufacturing or hot working glass or glassware 8476 Automatic goods-vending machines (for example, postage stamp, cigarette, food or beverage machines), including money-changing machines 8477 Machinery for working rubber or plastics or for the manufacture of products from these materials, not specified or included elsewhere in this chapter 8478 Machinery for preparing or making up tobacco, not specified or included elsewhere in this chapter 8479 Machines and mechanical appliances having individual functions, not specified or included elsewhere in this chapter 8480 Moulding boxes for metal foundry; mould bases; moulding patterns; moulds for metal (other than ingot moulds), metal carbides, glass, mineral materials, rubber or plastics 8481 Taps, cocks, valves and similar appliances for pipes, boiler shells, tanks, vats or the like, including pressure-reducing valves and thermostatically controlled valves 8482 Ball or roller bearings 8483 Transmission shafts (including cam shafts and crank shafts) and cranks; bearing housings and plain shaft bearings; gears and gearing; ball or roller screws; gear boxes and other speed changers, including torque converters; flywheels and pulleys, including pulley blocks; clutches and shaft couplings (including universal joints) 8484 Gaskets and similar joints of metal sheeting combined with other material or of two or more layers of metal; sets or assortments of gaskets and similar joints, dissimilar in composition, put up in pouches, envelopes or similar packings; mechanical seals 8486 Machines and apparatus of a kind used solely or principally for the manufacture of semiconductor boules or wafers, semiconductor devices, electronic integrated circuits or flat panel displays; machines and apparatus specified in note 9(C) to this chapter; parts and accessories 8487 Machinery parts, not containing electrical connectors, insulators, coils, contacts or other electrical features, not specified or included elsewhere in this chapter 8501 Electric motors and generators (excluding generating sets) 8502 Electric generating sets and rotary converters 8503 Parts suitable for use solely or principally with electric motors and generators, electric generating sets or rotary converters not specified elsewhere 8504 Electrical transformers, static converters (for example, rectifiers) and inductors; parts thereof 8505 Electromagnets (other than for medical use); permanent magnets and articles intended to become permanent magnets after magnetisation; electromagnetic or permanent magnet chucks, clamps and similar holding devices; electromagnetic couplings, clutches and brakes; electromagnetic lifting heads; parts thereof 8507 Electric accumulators, incl. separators therefor, whether or not square or rectangular; parts thereof (excl. spent and those of unhardened rubber or textiles) 8511 Electrical ignition or starting equipment of a kind used for spark-ignition or compression-ignition internal combustion engines (for example, ignition magnetos, magneto-dynamos, ignition coils, sparking plugs and glow plugs, starter motors); generators (for example, dynamos, alternators) and cut-outs of a kind used in conjunction with such engines; parts thereof 8514 Industrial or laboratory electric furnaces and ovens (including those functioning by induction or dielectric loss); other industrial or laboratory equipment for the heat treatment of materials by induction or dielectric loss; parts thereof 8515 Electric (including electrically heated gas), laser or other light or photon beam, ultrasonic, magnetic pulse or plasma arc soldering, brazing or welding machines and apparatus, whether or not capable of cutting; electric machines and apparatus for hot spraying of metals, metal carbides or cermets; parts thereof (excl. guns for spraying hot materials) 8525 Transmission apparatus for radio-broadcasting or television, whether or not incorporating reception apparatus or sound recording or reproducing apparatus; television cameras, digital cameras and video camera recorders 8526 Radar apparatus, radio navigational aid apparatus and radio remote control apparatus 8527 Reception apparatus for radio-broadcasting, whether or not combined, in the same housing, with sound recording or reproducing apparatus or a clock 8528 Monitors and projectors, not incorporating television reception apparatus; reception apparatus for television, whether or not incorporating radio- broadcast receivers or sound or video recording or reproducing apparatus 8529 Parts suitable for use solely or principally with the apparatus of headings 8525 to 8528 8530 Electrical signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields; parts thereof (other than mechanical or electromechanical equipment of heading 8608) 8531 Electric sound or visual signalling apparatus; parts thereof (for example, bells, sirens, indicator panels, burglar or fire alarms) (excl. those for cycles, motor vehicles and traffic signalling) 8532 Electrical capacitators, fixed, variable or adjustable (pre-set); parts thereof 8533 Electrical resistors (including rheostats and potentiometers), other than heating resistors; parts thereof 8534 Printed circuits 8535 Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits (for example, switches, fuses, lightning arresters, voltage limiters, surge suppressors, plugs and other connectors, junction boxes), for a voltage exceeding 1 000 V (excl. control desks, cabinets, panels, etc. of heading 8537) 8536 Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits (for example, switches, relays, fuses, surge suppressors, plugs, sockets, lamp holders, junction boxes), for a voltage not exceeding 1 000 V (excl. control desks, cabinets, panels, etc. of heading 8537) 8537 Boards, panels, consoles, desks, cabinets and other bases, equipped with two or more apparatus of headings 8535 or 8536, for electric control or the distribution of electricity, including those incorporating instruments or apparatus of Chapter 90, and numerical control cabinets (excl. switching apparatus for line telephony or line telegraphy or videophones) 8538 Parts suitable for use solely or principally with the apparatus of headings 8535, 8536 or 8537 not specified elsewhere 8539 Electric filament or discharge lamps, including sealed beam lamp units and ultraviolet or infra-red lamps; arc lamps; parts thereof 8540 Thermionic, cold cathode or photocathode valves and tubes (for example, vacuum or vapour or gas filled valves and tubes, mercury arc rectifying valves and tubes, cathode ray tubes, television camera tubes); parts thereof 8541 Diodes, transistors and similar semiconductor devices; photosensitive semiconductor devices, incl. photovoltaic cells whether or not assembled in modules or made up into panels (excl. photovoltaic generators); light emitting diodes, mounted piezoelectric crystals; parts thereof 8542 Electronic integrated circuits; parts thereof 8543 Electrical machines and apparatus, having individual functions, not specified elsewhere in Chapter 85; parts thereof 8544 Insulated (incl. enamelled or anodised) wire, cable (incl. coaxial cable) and other insulated electric conductors, whether or not fitted with connectors; optical fibre cables, made up of individually sheathed fibres, whether or not assembled with electric conductors or fitted with connectors 8545 Carbon electrodes, carbon brushes, lamp carbons, battery carbons and other articles of graphite or other carbon, with or without metal, of a kind used for electrical purposes 8546 Electrical insulators of any material (excl. insulating fittings) 8547 Insulating fittings for electrical machines, appliances or equipment, being fittings wholly of insulating material apart from any minor components of metal (for example, threaded sockets) incorporated during moulding solely for purposes of assembly, other than insulators of heading 8546; electrical conduit tubing and joints therefor, of base metal lined with insulating material 8548 Waste and scrap of primary cells, primary batteries and electric accumulators; spent primary cells, spent primary batteries and spent electric accumulators; electrical parts of machinery or apparatus, not specified elsewhere in Chapter 85 Confidential products under Chapter 85; goods under Chapter 85 transported by post or by parcel post (extra)/reconstituted code for statistical distribution Chapter 86 Railway or tramway locomotives, rolling stock and parts thereof; railway or tramway track fixtures and fittings and parts thereof; mechanical (including electromechanical) traffic signalling equipment of all kinds 8701 Tractors (other than tractors of heading 8709): 8702 Motor vehicles for the transport of ten or more persons, including the driver: 8704 Motor vehicles for the transport of goods: 8705 Special purpose motor vehicles, other than those principally designed for the transport of persons or goods (for example, breakdown lorries, crane lorries, fire fighting vehicles, concrete-mixer lorries, road sweeper lorries, spraying lorries, mobile workshops, mobile radiological units): 8706 00 Chassis fitted with engines, for the motor vehicles of headings 8701 to 8705 8709 Works trucks, self-propelled, not fitted with lifting or handling equipment, of the type used in factories, warehouses, dock areas or airports for short distance transport of goods; tractors of the type used on railway station platforms; parts of the foregoing vehicles 8710 00 00 Tanks and other armoured fighting vehicles, motorised, whether or not fitted with weapons, and parts of such vehicles 8716 Trailers and semi-trailers; other vehicles, not mechanically propelled; parts thereof Chapter 88 Aircraft, spacecraft, and parts thereof Chapter 89 Ships, boats and floating structures Chapter 98 Complete industrial plant 7106 Silver (including silver plated with gold or platinum), unwrought or in semi-manufactured forms, or in powder form 7107 Base metals clad with silver, not further worked than semi-manufactured 7108 Gold (including gold plated with platinum), unwrought or in semi- manufactured forms, or in powder form 7109 Base metals or silver, clad with gold, not further worked than semi- manufactured 7110 Platinum, unwrought or in semi-manufactured forms, or in powder form 7111 Base metals, silver or gold, clad with platinum, not further worked than semi-manufactured 7112 Waste and scrap of precious metal or of metal clad with precious metal; other waste and scrap containing precious metal or precious-metal compounds, of a kind used principally for the recovery of precious metal 9013 Liquid crystal devices not constituting articles provided for more specifically in other headings; lasers, other than laser diodes; other optical appliances and instruments, not specified or included elsewhere in this chapter: 9014 Direction finding compasses; other navigational instruments and appliances: 9015 Surveying (including photogrammetrical surveying), hydrographic, oceanographic, hydrological, meteorological or geophysical instruments and appliances, excluding compasses; rangefinders 9025 Hydrometers and similar floating instruments, thermometers, pyrometers, barometers, hygrometers and psychrometers, recording or not, and any combination of these instruments 9026 Instruments and apparatus for measuring or checking the flow, level, pressure or other variables of liquids or gases (for example, flow meters, level gauges, manometers, heat meters), excluding instruments and apparatus of heading 9014, 9015, 9028 or 9032 9027 Instruments and apparatus for physical or chemical analysis (for example, polarimeters, refractometers, spectrometers, gas or smoke analysis apparatus); instruments and apparatus for measuring or checking viscosity, porosity, expansion, surface tension or the like; instruments and apparatus for measuring or checking quantities of heat, sound or light (including exposure meters); microtomes 9028 Gas, liquid or electricity supply or production meters, including calibrating meters therefor 9029 Revolution counters, production counters, taximeters, milometers, pedometers and the like; speed indicators and tachometers, other than those of heading 9014 or 9015; stroboscopes 9030 Oscilloscopes, spectrum analysers and other instruments and apparatus for measuring or checking electrical quantities, excluding meters of heading 9028; instruments and apparatus for measuring or detecting alpha, beta, gamma, X-ray, cosmic or other ionising radiation 9031 Measuring or checking instruments, appliances and machines, not specified or included elsewhere in this chapter; profile projectors: 9032 Automatic regulating or controlling instruments and apparatus 9033 Parts and accessories (not specified or included elsewhere in this chapter) for machines, appliances, instruments or apparatus of Chapter 90 ANNEX II ANNEX III List of ports situated in the Crimean Peninsula referred to in Article 2d (1) Sevastopol (2) Kerch (3) Yalta (4) Theodosia (5) Evpatoria (6) Chernomorsk (7) Kamysh-Burun